Citation Nr: 1223156	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-11 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right side sciatica, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1975 to January 1979, December 1979 to December 1983, and from January 2003 to November 2007, with additional reserve service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, a travel board hearing was held before the undersigned in Columbia, South Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for right side sciatica was remanded by the Board in August 2011 so that additional records of medical treatment could be obtained.  This has been accomplished and the case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had symptoms of right lower extremity radiculopathy in the distribution of the sciatic nerve during service.  

2.  The Veteran had symptoms of radiculopathy with right leg numbness in the years after service.  Sciatica was assessed in VA treatment records dated in March 2011.  

3.  On VA examination in July 2009, a VA examiner rendered an opinion that the Veteran's current complaints were as likely as not related to similar complaints that he experienced while on active duty.  


CONCLUSION OF LAW

Right radiculopathy, assessed as sciatica, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Right Sciatica

The Veteran contends that service connection should be established for sciatica of the right lower extremity.  He has asserted that he has neurologic symptoms of the right lower extremity.  He testified at the Board hearing in February 2011 that he has these symptoms, but that he has not been afforded a separate diagnosis for the disability.  

After review of the record, the Board finds that the Veteran had symptoms of right lower extremity radiculopathy in the distribution of the sciatic nerve during service.  In this regard, the Board has reviewed the Veteran's service treatment records (STRs), which show that he was noted to have radiculopathy associated with DDD of the lumbar spine on numerous occasions from 2004 to 2007 while on active duty.  In December 2006, the Veteran underwent an MRI study for complaints of low back pain with right leg numbness.  On neurologic examination in July 2007, the Veteran was noted to have had complaints of back and right leg pain and had been recommended to have micro-diskectomy surgery based on the December 2006 MRI study that showed disc herniation at L4-5 on the right side.  Since that time, the leg pain had gone, but he continued to have chronic daily lower back pain.  The diagnosis was of lumbar radiculopathy that had vanished and chronic low back pain.  

After review of the record, the Board finds that the Veteran has had symptoms of radiculopathy with right leg numbness in the years after service.  VA outpatient treatment records include an April 2008 report that shows that the Veteran had complaints of right leg pain and numbness down the right leg with tingling of the toes after driving or standing for more than five minutes.  VA outpatient treatment records, dated in March 2011 include an assessment of sciatica.  

The Board finds that the post-service symptoms of right leg pain and numbness, which was assessed as sciatica in March 2011, are related to the symptoms manifested during service.  An examination was conducted by VA in July 2009.  At that time, it was noted that review of the Veteran's claims file showed an MRI study performed in December 2006 showed DDD at L4-L5 and L5-S1, without compression radiculopathy.  It was further noted that in July 2007, there was no clinical evidence of radiculopathy found.  The Veteran described low back pain with complaints of right leg numbness from the hip to the foot.  He did not describe prostrating pain and was able to perform his work even though his back hurt.  The distribution of the right leg complaints were in the distribution of the sciatic nerve.  Physical examination of the right lower extremity demonstrated no muscle atrophy, weakness reflex abnormality or sensory changes.  The diagnosis was lumbago secondary to degenerative lumbosacral spine disease.  There were no findings suggestive of radiculopathy.  The VA examiner rendered an opinion that the Veteran's current complaints were as likely as not related to similar complaints that he experienced while on active duty.  

The record shows that the Veteran had symptoms of numbness down the right leg in the distribution of the sciatic nerve during service.  After service, he continued to have symptoms of numbness and pain down the right leg, which, in March 2011 was assessed as sciatica.  On VA examination in July 2009, a VA examiner rendered an opinion that the symptoms noted during service were as likely as not related to his current complaints.  Thus, the evidence is, at least, found to be in equipoise regarding whether the right sciatica had its onset during service.  As such, with the resolution of reasonable doubt, service connection is warranted.  


ORDER

Service connection for right sciatica is allowed.  



____________________________________________
T. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


